Title: To Thomas Jefferson from John Brown Cutting, 15 September 1789
From: Cutting, John Brown
To: Jefferson, Thomas



My Dear Sir
London 15 Sepr. 1789

By some accident the inclosed did not get into the post office timely enough on friday evening to be forwarded.
I have not heard of any more recent arrivals from America. The Legislature of New York have chosen General Schuyler and Mr. Rufus King to represent them in the senate of Congress. The appointment of the latter to so high an office is the most signal instance of disregard to local attachments and prejudices that I have known any state in the Union manifest. The house of representatives of which [Mr.] King was a member it seems had first nominated Ph. Schuyler [and] James Duane and sent up their names to the senate. The senate agreed to the nomination of Mr. Schuyler but non concur’d in that of Mr. Duane, whereupon Mr. King being nominated was immediately elected by the unanimous suffrages of the representatives and a large majority of the senate.
By the return of the next post I hope to hear that you have the prospect of a commodious cabbin in some good ship at Havre. Mr. Trumbull intends to embark in a vessel that sails for New York about the 11th of October. Mr. Payne breakfasted with Mr. Rutledge and myself this morning. His most beautiful iron bridge is to be brought piece meal to town in a few days. I am told that as soon as he had put together what he calls one rib of it the iron master said if he woud let it remain at the forge that was the only compensation he wish’d for the labour and expence of the experiment. Mr. Rumsey is proceeding with sanguine alacrity to finish his steam sloop. I have the honor to be with great respect and attachment Your Most Obed Sert,

John Brown Cutting

 